        Case 1:14-cv-01242-RCL Document 145 Filed 10/04/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,

        Plaintiff,

                 v.
                                                        No. 14-cv-1242 (RCL)
U.S. DEPARTMENT OF STATE,

       Defendant.




                              ENTRY OF APPEARANCE


       PLEASE TAKE NOTICE that Stephen L. Wohlgemuth of Williams & Connolly LLP

hereby enters his appearance on behalf of Intervenor Hillary Rodham Clinton in the above-

captioned matter.



Dated: October 4, 2019


                                        Respectfully submitted,

                                        /s/ Stephen L. Wohlgemuth
                                        Stephen L. Wohlgemuth (D.C. Bar No. 1027267)
                                        WILLIAMS & CONNOLLY LLP
                                        725 Twelfth Street, N.W.
                                        Washington, DC 20005
                                        Telephone: (202) 434-5000
                                        Facsimile: (202) 434-5029
                                        swohlgemuth@wc.com

                                        Counsel for Intervenor Hillary Rodham Clinton
